Citation Nr: 0516492	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  97-04 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from May 1962 to December 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by the RO 
that denied as not well grounded a claim for service 
connection for a back disorder that had been previously 
denied by the RO in an unappealed rating action of December 
1977.  In March 1997 the veteran appeared and gave testimony 
at a hearing before a hearing officer at the RO.  A 
transcript of this hearing is of record.  

The Board remanded this case to the RO for further 
development in January 1999.  In a decision of August 2000 
the Board found that new and material evidence had been 
submitted to reopen the previously denied claim for service 
connection for a back disorder and again remanded the case to 
the RO for further development.  In October 2002 the veteran 
appeared and gave testimony at a further hearing before a 
hearing officer at the RO, a transcript of this hearing is in 
the claims folder.  The Board again remanded this case to the 
RO in August 2003.  


FINDING OF FACT

The veteran's inservice back complaints were acute and 
transitory and are unrelated to his current back complaints 
that initially developed following a work related injury that 
occurred about 14 months subsequent to service discharge.  


CONCLUSION OF LAW

The veteran's low back disorder was not incurred in or 
aggravated by service nor may the incurrence of arthritis in 
the low back during service be so presumed.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131(West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 became effective. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2004). The VCAA modified VA's duties to notify and assist 
claimants. 38 U.S.C.A. §§ 5103, 5103A, 5107(a).

The VCAA and implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim. It also includes new notification provisions. 
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a). As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
found that a VCAA notice letter consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) (2003) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

In letters dated in May and November 2004 the veteran was 
informed of the evidence needed to substantiate his claim, 
and of who was responsible for obtaining what evidence.  The 
statement of the case and numerous subsequent supplemental 
statements of the case also served to inform the veteran of 
the evidence needed to substantiate his current claim.  The 
November 2004 letter specifically told him to submit relevant 
evidence in his possession.

In Pelegrini, the Court also mandated that the VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits. 
Pelegrini v. Principi, at 119-20. In this case, the initial 
AOJ decision was made subsequent to the 2004 VCAA notice 
letters. The initial AOJ decision was made prior to November 
9, 2000, the date the VCAA was enacted. The Pelegrini Court 
made clear that it did not intend in such a case, for RO 
decisions to be vacated. Rather, a sufficient remedy was a 
remand so that the Board could ensure that the RO provided 
the required notice. Id, at 120, 122-4.  The veteran 
essentially received that remedy when the RO provided the 
VCAA notice letters of May and November 2004. VA has thereby 
met its obligation to notify the appellant of the evidence 
needed to substantiate his claims and of what evidence he was 
responsible for obtaining.  See Charles v. Principi, 16 Vet. 
App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  The veteran has received VA 
examinations relating to his current claim for service 
connection for a low back disability and this examination 
provided sufficient clinical evidence and medical opinions to 
adequately evaluate his current claim.

VA has also obtained all available records adequately 
identified in the record.  38 U.S.C.A. § 5103A(b), (c).



I.	Factual Basis.  

On the veteran's April 1962 examination prior to service 
entrance, no pertinent abnormalities were reported.  Review 
of the service medical records reveals that the veteran was 
provided with limited physical profiles in August and 
September 1967 due to back pain with congenital deformity of 
the lumbar spine.  On the veteran's December 1968 examination 
prior to service discharge, no pertinent abnormalities were 
reported on clinical examination.  It was noted that the 
veteran had leg cramps secondary to back trouble, diagnosed 
as "spinal defusion" in 1966.  In the report of medical 
history the veteran answered in the affirmative regarding leg 
cramps and back pain.  

Private clinical records reflect treatment in April 1970 for 
severe low back pain that followed a February 1970 work 
related twisting injury to the low back sustained while 
lifting and moving cable.  A history was reported of an 
inservice injury to the low back in the L4-L5 area sustained 
when the veteran picked up a tool.  It was said that no 
diagnosis was rendered on that occasion, but the veteran was 
told that a fusion might be needed and he also did receive 
medication, physiotherapy and exercises for his low back 
while in the service.  

The veteran again received private medical treatment for low 
back pain in January 1987.  It was reported that the veteran 
pulled his low back in October/November 1986 and he had had 
mild low back symptoms ever since.  A history of a "L4-L5 
"collapse" while serving in Vietnam was reported.  During 
treatment in April 1994 for leg pain, it was reported that x-
rays showed moderate degenerative disc disease at L4-5 and 
L5-S1.  An X-ray of January 1995 showed degenerative changes 
in the lumbar spine, especially at "L4/S1".

In February 1995 the veteran received private treatment for 
right L5 radiculitis.  It was reported that the veteran had 
been re-roofing his house a month earlier when he developed 
sudden wrenching pain in the low back with radiation into the 
buttock.  Thereafter he experienced chronic sciatic pain.  
The veteran was said to never have experienced such problems 
before.  

The assessment was right L5 radiculitis probably due to nerve 
root compression from either disc collapse or herniation.  A 
CT scan of February 1995 showed moderately advanced acquired 
central spinal stenosis with a possible small, superimposed 
right paracentral herniated disc at L4/5.  

The veteran was hospitalized in December 1995 at a private 
facility where he underwent bilateral laminotomies with 
relief of stenosis and removal of the L3-L4 and L4-L5 discs.  
The principal diagnosis was lumbar stenosis of L3-L4 and L4-
L5.  Subsequent private treatment for low back disability is 
indicated.  

During a VA examination conducted in December 1995 it was 
noted that the veteran's claims folder was not available for 
review.  The veteran gave a history of a 1965 lifting 
accident during service followed by chronic and progressively 
worsening low back pain, which now radiated into both lower 
extremities.  The impression was residuals of injury to lower 
back with history of spinal stenosis and a disc protrusion.  

At the hearing at the RO conducted in March 1997, the veteran 
said that he was diagnosed as having a spinal fusion in 1968 
while in the military.  He said that he originally injured 
his back in 1966 during military service.  The veteran also 
said that he received physical therapy during service, 
although military doctors had recommended that he undergo 
back surgery.  He did not received any post-service treatment 
for his back until an injury to his back that occurred in 
1970.

On VA examination in July 2001 it was noted that the claims 
file had been reviewed.  After evaluation the diagnosis was 
lumbar spine status post surgery with residuals.  The 
examiner noted that the veteran's 1968 separation examination 
noted "spinal diffusion" and he commented that he did not 
know what this entry indicated.  

It was his opinion that the veteran's current back problem 
was unrelated to his service back complaints and that he did 
not have any preexisting back pathology aggravated by 
service.  The examiner noted that the veteran described a 
back injury during service when he slipped and fell and he 
believed that this sort of injury could cause a lumbosacral 
strain.  However, the doctor did not have any evidence that 
this led to the subsequent back conditions that necessitated 
surgery.  

VA clinical records reflect occasional outpatient treatment 
during the early 2000s for low back complaints.  In June 2002 
a VA physician commented that the veteran gave a history of 
first having back pain after a 1966 injury.  The doctor also 
noted that the "spinal diffusion" noted on the veteran's 
examination prior to service discharge was not a proper 
medical term and it was assumed that this referred to disc 
herniation versus compression fractures.  It was said that 
the degenerative changes and stenosis affecting the low back 
could be secondary to repeated back injuries that began with 
the inservice eisode.  

During a hearing before a hearing officer at the RO in 
October 2002 the veteran opined that his service medical 
records had not properly documented his back complaints.  He 
said that he received considerable treatment for his back 
from 1970 to 1995, but the records were not available.  He 
attributed his back disability to a 1966 traumatic injury 
sustained while lifting a battery and he also said that 
military doctors had not provide significant treatment other 
than assign him to light duty.  

On VA examination conducted in December 2004, it was noted 
that the claims folder was available for review.  The veteran 
gave history of a back injury in Vietnam with an x-ray being 
performed with unknown findings.  The examiner noted that the 
veteran had a work related back injury in the early 1970s , 
as well as several subsequent incidents of back problems that 
were considered industrial.  After evaluation the diagnosis 
was residuals of a herniated disc at L5-S1 with 
radiculopathy.  

Regarding the question of the relationship between the 
veteran's back problems and service, it was noted that the 
veteran's inservice back injury did not appear to be as 
significant as the incident in the early 1970s, after 
service, which was said to result in absence from work for 
three to four months.  The doctor said that he concurred with 
the opinion of the VA examiner who conducted the December 
2001 examination.     

II.	Legal Analysis.  

Service connection may be granted for disability incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Service connection for arthritis may be presumed if 
such developed to a compensable degree within one year 
following discharge from active service.  1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(2004).  Service 
connection may be granted for disability diagnosed after 
service when the evidence indicates that such had its onset 
during service.  38 C.F.R. § 3.303(d) (2004).

The evidence of record indicates quite clearly that the 
veteran had some sort of problem with his low back during 
service, although its nature and severity are not clear form 
the record.  While the veteran was noted to have had leg 
cramps secondary to back trouble that was diagnosed as 
"spinal defusion" in 1966 on his 1968 service discharge 
examination, this is not a recognized medical term and no one 
has been able to definitely nature of the veteran's inservice 
back symptomatology. Moreover, no pertinent abnormalities 
were reported on the clinical evaluation conducted during his 
separation examination.  The first post-service treatment for 
the veteran's low back disability dates from 1970 and 
followed injury to the low back that he sustained during 
civilian employment and the record shows that his subsequent 
treatment for back complaints also related to similar 
traumas.  

It is true that a VA physician who examined the veteran in 
late 1995 attributed the veteran's post service low back 
pathology to an inservice injury, but this opinion was based 
solely on a history provided by the veteran and not on a 
review of the veteran's clinical records.  Moreover the VA 
physician's conclusions in 1995 have been essentially 
contradicted by opinions rendered by VA doctors in 2001 and 
2004 that were based on a review of the claims folder.  

These physicians concluded that the veteran's current low 
back pathology was not related to service.  While the record 
does contain a further medical opinion rendered in 2002 by a 
VA physician, the doctor on that occasion said only that it 
was "possible" that the veteran's low back disability was 
due to a series of injuries to include the trauma sustained 
during service.  The doctor did not clearly attribute the 
present low back disability to the injury sustained during 
service.  

In view of the above, the Board must conclude that the 
preponderance of the evidence n this case fails to establish 
a nexus between the veteran's current low back complaints and 
service.  Therefore, service connection for a low back 
disorder is not warranted.  


ORDER

Service connection for a low back disability is denied.  





	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


